
	

113 HR 1375 IH: Reducing Regulatory Obstacles to Wind Energy Production Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1375
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Mullin introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate the development of wind energy resources on
		  Federal lands.
	
	
		1.Short titleThis Act may be cited at the
			 Reducing Regulatory Obstacles to Wind
			 Energy Production Act.
		2.Onshore
			 meteorological site testing and monitoring project
			(a)Definition of
			 meteorological site testing and monitoring projectIn this
			 section, the term meteorological site testing and monitoring
			 project means a project carried out on land administered by the Bureau
			 of Land Management or the Forest Service to test or monitor weather (including
			 wind and solar energy) using towers or other devices, that—
				(1)causes—
					(A)less than 1 acre
			 of soil or vegetation disruption at the location of each meteorological tower
			 or other device; and
					(B)not more than 5
			 acres of soil or disruption within the proposed right-of-way for the
			 project;
					(2)is
			 installed—
					(A)to the maximum
			 extent practicable, using existing access roads;
					(B)in a manner that
			 does not require off-road motorized access other than 1 installation activity
			 and 1 decommissioning activity along an identified off-road route approved by
			 the Director of the Bureau of Land Management or Chief of the Forest
			 Service;
					(C)without
			 construction of new roads other than upgrading of existing minor drainage
			 crossings for safety purposes; and
					(D)without the use of
			 digging or drilling equipment vehicles other than rubber-tired vehicles with
			 gross weight ratings under 8,500 pounds;
					(3)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
					(A)removal of any
			 towers, devices, or other surface infrastructure from the site; and
					(B)restoration of the
			 site to approximately the condition that existed at the time the project began;
			 and
					(4)provides
			 meteorological information obtained by the permitted project to the Bureau of
			 Land Management and the Forest Service.
				(b)NEPA
			 exclusionSection 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall
			 not apply with respect to a meteorological site testing and monitoring
			 project.
			(c)Permit timeline
			 and conditions
				(1)In
			 generalThe Director of the Bureau of Land Management or Chief of
			 the Forest Service, as applicable, shall decide whether to issue a permit for a
			 project that is a meteorological site testing and monitoring project within 30
			 days after receiving an application for the permit.
				(2)Public comment
			 and consultationDuring the period referred to in paragraph (1),
			 the Director of the Bureau of Land Management or the Chief of the Forest
			 Service, as applicable, shall—
					(A)provide an
			 opportunity for submission of comments by the public; and
					(B)consult with the
			 heads of other Federal, State, and local agencies that would be affected by the
			 issuance of the permit.
					(3)Denial of
			 ApplicationIf the application is denied, the Director or Chief,
			 respectively, shall provide the applicant—
					(A)in writing, clear
			 and comprehensive reasons why the application was not approved and detailed
			 information concerning any deficiencies, and
					(B)an opportunity to
			 remedy any deficiencies.
					(d)Protection of
			 informationThe information provided to the Bureau of Land
			 Management and the Forest Service pursuant to subsection (a)(4) shall be
			 treated by such agency as proprietary information and protected against
			 disclosure.
			
